Name: Council Implementing Regulation (EU) NoÃ 742/2012 of 16Ã August 2012 implementing Article 32(1) of Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 17.8.2012 EN Official Journal of the European Union L 219/1 COUNCIL IMPLEMENTING REGULATION (EU) No 742/2012 of 16 August 2012 implementing Article 32(1) of Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 36/2012 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In accordance with Council Implementing Decision 2012/478/CFSP of 16 August 2012 implementing Decision 2011/782/CFSP concerning restrictive measures against Syria (2), an additional entity should be included in the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012, HAS ADOPTED THIS REGULATION: Article 1 The entity listed in the Annex to this Regulation shall be added to the list set out in Annex II to Regulation (EU) No 36/2012. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 16, 19.1.2012, p. 1. (2) See page 21 of this Official Journal. ANNEX ENTITY REFERRED TO IN ARTICLE 1 Entity Name Identifying information Reasons Date of listing 1. Drex Technologies Holding S.A. Registered in Luxembourg under number B77616, formerly established at the following address: 17, rue Beaumont L-1219 Luxembourg. The beneficial owner of Drex Technologies Holding S.A. is Rami Makhlouf, who is listed under EU sanctions for providing financial support to the Syrian regime. 16.8.2012